DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 May 2022 has been entered.

Allowable Subject Matter

Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 7, 9, and 11.  In particular, none of the references relied upon by the examiner teach or fairly suggest the claimed “scan-type display apparatus” of Claim 1, the claimed “driving device adapted to be used in a scan-type display apparatus” of Claim 7, the claimed “driving method to be implemented by a driver module and adapted to drive a display” of Claim 9, and/or the “scan-type display apparatus” of Claim 11, including driving functionality for receiving “a synchronization control signal” and “based on the synchronization control signal… outputting the input voltage to said scan lines sequentially without overlapping in time, so as to drive said LEDs to emit light in a line scan manner, and generating an image refresh signal that is related to the output of the input voltage to one of said scan lines which corresponds to a last line of the line scan in each line scan cycle, and that is further related to refreshing of images on said display,” wherein “each of the synchronization control signal and the image refresh signal is a pulse signal; and wherein each pulse of the image refresh signal lags a respective pulse of the synchronization control signal, and a starting point of the pulse of the image refresh signal is concurrent with an end point of the output of the input voltage to said one of said scan lines that occurs immediately after an end point of the respective pulse of the synchronization control signal.”
The claimed invention is best characterized by the circuit block diagrams of Figures 1 and 4 in combination with the timing diagram of Figure 2.  The disclosed invention can be implemented as a “scan-type display apparatus” for a “liquid crystal display apparatus” that “supports dynamic frame rate technologies, and includes a light emitting diode (LED) array…” that “serves as a backlight module” (see Figure 1 and Page 7, Lines 7-27), and as an “LED array” that itself “serves as a display that is able to show images” (see Figure 4 and Page 16, Lines 9-22).  As pertaining to either embodiment, and as shown in Figure 2, a “synchronization control signal” (VSYNC) and an image data stream (Dr) are generated by a control module (21) and received by a driver module (22).  In order to prevent “image tearing or image interruption” that is produced “under a circumstance where the synchronization control signal is non-periodic” in a scan-type display apparatus (see Page 2, Lines 12-18), an “input voltage” (Vin) is output to scan lines sequentially without overlapping in time based on sequential switching signals (SW1, SW2, SW3), and an “image refresh signal” (Draw-update) is generated that is “related to the output of the input voltage” (Vin) to the scan line that “corresponds to a last line of the line scan in each line scan cycle” (SW3), wherein “each of the synchronization control signal” (VSYNC) and “the image refresh signal” (Draw_update) is a “pulse signal”; and wherein “each pulse of the image refresh signal” (Draw_update) “lags a respective pulse of the synchronization control signal” (VSYNC) which is repeated aperiodically, and “a starting point of the pulse of the image refresh signal” (Draw_update) “is concurrent with an end point of the output of the input voltage” (Vin) to “said one of said scan lines” (SW3) that “occurs immediately after an end point of the respective pulse of the synchronization control signal” (VSYNC).
As pertaining to the most relevant prior art relied upon by the examiner, Tang et al. (US 2018 / 0293927) discloses (see Fig. 2) a scan-type display apparatus (100) comprising: a light emitting diode (LED) array (130) having a common anode configuration (see Fig. 2), and including a plurality of scan lines (G), a plurality of data lines (S), and a plurality of LEDS (D) arranged in a matrix with a plurality of rows and a plurality of columns, with anodes of the LEDs (D) in the row being coupled to a respective one of the scan lines (G) and cathodes of the LEDs (D) in the column being coupled to a respective one of the data lines (S; see Page 3, Para. [0038]-[0042]).
Mao et al. (US 2018 / 0018924) discloses (see Fig. 3) a light emitting diode (LED) array (310) in a scan-type display apparatus (LCD; see Page 1 through Page 2, Para. [0015]-[0017]; and Page 2 through Page 3, Para. [0022]), wherein a driver module (330) is coupled to scan lines (SL) and outputs an input voltage (see (SS) and (SP)) to the scan lines (SL) sequentially without overlapping in time, so as to drive the LEDs (D) to emit light in a line scan manner (see Page 2, Para. [0018] and Page 3, Para. [0026]-[0027]).  
Irwin (US 6,057,820) discloses (see Fig. 5 and Fig. 6) a scan-type display apparatus comprising a driving device including an implied control module (see (Video, Hsync, Vsync)) and a driver module (see (501)), wherein the control module (see (Video, Hsync, Vsync)) generates a synchronization control signal (Vsync) and the driver module (501) receives the synchronization control signal (Vsync) from the control module (see (Video, Hsync, Vsync); see Col. 6, Ln. 9-35).  Irwin further discloses that, based on the synchronization control signal (Vsync), the driver module (501) outputs an input voltage (see Row in Fig. 6) to a plurality of scan lines (i.e., row lines), and generates an image refresh signal (see Refresh in Fig. 6) that is related to the output of the input voltage (Row) to one of the scan lines (i.e., row lines) which corresponds to a last line of the line scan in each line scan cycle, and that is further related to refreshing of images on the display (see Col. 3, Ln. 13-24 in combination with Col. 5, Ln. 8-17; and Col. 6, Ln. 66-67 through Col. 7, Ln. 1-3).  Specifically, Irwin discloses both a frame counter (505) which counts a number of synchronization control signals (VSYNC) and a row counter (504) which counts a number of row signals (Row).  In this regard, Irwin appears to disclose a driving method in which a synchronization control signal (VSYNC) initiates a line scan driving of display elements for each row of an array of display elements.  An input voltage (Row) is initiated at the start of a scan of each row starting with a first row, and the row counter (504) is disposed to determine when the line scan driving has reached a last row in the array of display elements by counting the number of input voltage pulses (Row).  Upon reaching a last row in the array of display elements, an image refresh signal (Refresh) is initiated, assumedly in correspondence with the initiation of a synchronization control signal (VSYNC) which is counted by the frame counter (505).  Irwin does not appear to contemplate a synchronization control signal (VSYNC) that is non-periodic.
In this regard, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest driving functionality for receiving “a synchronization control signal” and “based on the synchronization control signal… outputting the input voltage to said scan lines sequentially without overlapping in time, so as to drive said LEDs to emit light in a line scan manner, and generating an image refresh signal that is related to the output of the input voltage to one of said scan lines which corresponds to a last line of the line scan in each line scan cycle, and that is further related to refreshing of images on said display,” wherein “each of the synchronization control signal and the image refresh signal is a pulse signal; and wherein each pulse of the image refresh signal lags a respective pulse of the synchronization control signal, and a starting point of the pulse of the image refresh signal is concurrent with an end point of the output of the input voltage to said one of said scan lines that occurs immediately after an end point of the respective pulse of the synchronization control signal.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622